   Case 2:17-md-02785-DDC-TJJ Document 1794-2 Filed 08/08/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

IN RE: EpiPen (Epinephrine Injection, USP)      CASE NO.: 2:17-MD-02785-DDC-TJJ
Marketing, Sales Practices and Antitrust
Litigation                                      Hon. Daniel D. Crabtree

                                                Hon. Teresa J. James

SANOFI-AVENTIS U.S. LLC,                        CASE NO. 2:17-CV-02452-DDC-TJJ

                 Plaintiff/
                 Counterclaim-Defendant,

       v.

MYLAN Inc., et al.,

                 Defendants/
                 Counterclaim-Plaintiffs.

This Document Relates to the Sanofi Case.       Document Filed Electronically



                                     EXHIBIT INDEX

Exhibit A             Awards and Accreditations for Hackensack Meridian Health

Exhibit B             Excerpted Deposition Transcript of Dr. Mary Ann Michelis, dated May
                      22, 2019

Exhibit C             Mylan’s Memorandum of Law in Support of Plaintiff's Motion for a
                      Status Quo Preliminary Injunction, Mylan Specialty L.P. v. Karen L.
                      Bowling, Secretary of the of the West Virginia Department of Health and
                      Human Resources, Civ. Action No. 15-C-584, dated March 25, 2015

Exhibit D             Expert Report of Michael S. Blaiss, M.D., dated March 25, 2019

Exhibit E             Excerpted Deposition Transcript of Michael S. Blaiss, M.D., dated May
                      17, 2019

Exhibit F             FDA Warning Letter to Meridian Medical Technologies, Inc. a Pfizer
                      Company, dated September 5, 2017
